DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0173156, filed on 12/03/2020 and the translation was filed 11/23/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. All claims of the instant application, 15/734,900 filed on 12/03/2020, will receive the effective filing date of KR10-2019-0173156 filed 12/23/2019. 

Response to Amendment
The amendment filed 10/05/2022 has been entered. Claims 1-6 remain pending in the application. Applicant’s revision to the specification and claims have overcome previous objection and 112(b) rejection set forth in the Non-Final Office Action mailed 07/07/2022. 

Claim Objections
Claims 1, 2 and 6 are objected to because of the following informalities: 
Claims 1 and 6 recite “heat-killed bodies” on line 4 of claim 1 and on line 2 of claim 6. To obviate this objection, the phrase “heat-killed bodies” should read “heat-killed bacteria”.  
Claim 2 recites “1x108 cells/g” and “1x1010 cells/g”, which should read “1x108 cells/g” and “1x1010 cells/g” respectively. Claim 2 recites “of from” on line 3, which should read “of”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New rejection necessitated by amendment) Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that Bifidobacterium animalis subs. Lactis LM1017, deposited to Korean Culture Center of Microorganisms under the accession number KCCM12629P, is required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the Bifidobacterium animalis subs. Lactis LM1017.
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. Without access to Bifidobacterium animalis subs. Lactis LM1017, a person skilled in the art could not make or use the composition for the treatment of atopic dermatitis because the heat-killed bodies, fragmented products, cultured products, concentrates or extracts thereof are obtained by culturing Bifidobacterium animalis subs. Lactis LM1017 (see instant specification [p.5, 0026, line 2 to p.6, 0026, line 4]).
It is noted that Applicants have deposited biological material but there is no indication in the specification as to public availability. Therefore, a deposit at a recognized depository may be made to obviate this rejection. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. US 2019/0282636 A1 
Regarding amended claims 1 and 5, Navarro et al., teaches a probiotic composition of the invention containing Bifidobacterium animalis Lactis CECT 8145 (and/or strain derived therefrom) [p. 2, 0027, lines 1-3] for the treatment/ prevention of atopic dermatitis. Navarro further teaches a probiotic composition comprising microorganisms of genera Bifidobacterium and Lactobacillus for the treatment of chronic atopic dermatitis [p.2, right column, 0022, lines 8-11]. The composition includes a food complement with B. lactis as part of the probiotic composition [p.5, 0053, lines 9-10, 13]. The broadest reasonable interpretation of a “fragmented product” is a peptide sequence with at least 3 amino acids that are of the same amino acid sequence as the claimed bacterium. 
It would have been obvious to a person of ordinary skill, prior to the effective filing date, to have modified the probiotic composition containing Bifidobacterium animalis Lactis CECT 8145, as taught by Navarro, to make a fragmented product of Bifidobacterium animalis subsp. Lactis LM1017 of the instant claims. There would have been a reasonable expectation of success that using a fragment product of the same probiotic species would yield the same effect on treating atopic dermatitis.
Regarding amended claim 2, Navarro et al. teaches Bifidobacterium animalis lactis for atopic dermatitis in the composition is between 103 and 1012 cfu [p. 5,0061, lines 1-2 and 5]. 
Navarro et al. does not teach Bifidobacterium animalis lactis LM1017 at a concentration of from “1x108 cells/g to 1x1010 cells/g”, which is interpreted as 1x108 cells/g to 1x1010 cells/g.
It would have been obvious to a person of ordinary skill prior to the filing date to have optimized the concentration of Bifidobacterium animalis lactis from 103 and 1012 cfu to 1x108 cells/g to 1x1010 cells/g atopic dermatitis. One of ordinary skill in the art would have been capable of performing routine optimization to arrive at the claimed concentrations. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. US 2019/0282636 A1 in view of Zhonggui (2011), Secreted factors from Bifidobacterium animalis subsp. lactis inhibit NF-κB-mediated interleukin-8 gene expression in Caco-2 cells. Applied and environmental microbiology, 77(22), 8171-8174.

Regarding amended claims 3 and 4, Navarro teaches the purpose of eczema treatment is to control the inflammatory lesion, which also helps control the itching [p.2, 0017, lines 1-3 from top of the page] due to the release of inflammatory mediators and cytokines [p.1, 009, lines 5-6]. Since the pathophysiological origin of AD can be found in immunological mechanisms, involving both antigen-presenting cutaneous dendritic cells and immune regulation and inflammatory signals mediated by Th2 lymphocytes [p.1, 0006, lines 6-10].
Navarro does not teach Bifidobacterium animalis subp. Lactis LM1017 inhibiting the expression of inflammatory cytokines by reducing the number of mast cells.
Navarro does not teach inhibiting an inflammatory response by regulating an NF-KB signaling pathway.
However, Zhonggui teaches B. animalis subsp. lactis BB12 suppressed (cytokines) TNF-α-induced IL-8 expression [p.8172, left column, lines 1-2] in Caco-2 colon epithelial cells [p.8171, right column paragraph 3, line 4] and attenuated TNF-α -induced NF-kB pathway activation by interfering with IkBα degradation in Caco-2 cells [8172, right column, line 6-8].  According to the instant specification inflammatory cytokines may include TNF-α (see instant specification [p.7, 0030, line 3]). Therefore, Zhonggui implies that of B. animalis subsp. lactis is inherently capable of inhibiting expression of inflammatory cytokines by reducing a number of mast cells and regulating a NF-kB pathway.
It would have been obvious to a person of ordinary skill, prior to the effective filing date, that the atopic dermatitis composition taught by Navarro is capable of cytokine suppression through the NF-kB pathway as taught by Zhonggui, because Zhonggui suggests that probiotics show potential in the prevention of cytokine-mediated injury in inflammatory intestinal diseases [p.8174, left column, lines 8-11].  

Response to Arguments
Applicant’s arguments, see p.8 lines 13-15 and p. 9 line 1 to p.10 line 21, filed 10/05/2022, with respect to the rejections of claims 1-5 under 112b have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the new limitation in claim 1 did not overcome the 103 rejection and further necessitated new grounds for rejection as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/K.C.B./Examiner, Art Unit 1657